IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK MCKAY, : CFVIL ACTION
Plaintiff :
v. :
TED KRIMMEL ef al, : NO. 18-2112
Defendants :
ORDER
AND NOW, this 7 SK tay of 2020, upon consideration of Defendant

Brian Hessenthaler’s Motion to Dismiss (Doc. No. 66), Defendants Christopher Grayo’s and
Joseph Gansky’s Motion to Dismiss (Doc. No. 68), pro se Plaintiff Mark McKay’s response
thereto (Doc. No. 74), and Mr. Hessenthaler’s Motion for Default Judgment (Doc. No. 75), it is
ORDERED that:

1. Officer Grayo’s and Officer Gansky’s Motion to Dismiss (Doc. No. 68) is GRANTED IN
PART and DENIED IN PART for the reasons set forth in the accompanying
Memorandum;

2. Mr. McKay’s claims against Mr. Hessenthaler and Ted Krimmel are DISMISSED

WITHOUT PREJUDICE; ! and

 

! Under Federal Rule of Civil Procedure 41(a)(1), a2 plaimtff may voluntarily “dismiss an action
without a court order by filing a notice of dismissal before the opposing party serves cither an answer or a
motion for summary judgment.” Here, Mr. McKay did not file a separate notice of voluntary dismissal, but
voluntarily withdrew his claims against Chief Krimmel and Mr. Hessenthaler in his opposition to Officers
Grayo’s and Gansky’s motion to dismiss. Because Mr. McKay is proceeding pro se, the Court will construe
Mr. McKay’s withdrawal as a notice of voluntary dismissal under Rule 41.

Mr. Hessenthaler has filed a motion to dismiss Mr. McKay's amended complaint, but he has not
yet filed an answer or a motion for summary judgment. Therefore, the Court dismisses Mr. McKay’s claims
against Mr. Hessenthaler pursuant to Rule 41(a)(1)(A)().

Chief Krimmel, however. has already filed an answer to Mr. McKay's amended complaint.
Therefore, the Court can only dismiss Mr. McKaw’s claims against Chief Krimmel upon a stipulation of
3. Mr. Hessenthaler’s Motion to Dismiss (Doc. No. 66) and Motion for Default Judgment

(Doc. No. 75) are DEEMED MOOT.

BY THE COURT:

 

  

NITED STATES DISTRICT JUDGE

 

dismissal signed by both Mr. McKay and Chief Kimmel or “by court order, on terms that the court
considers proper.” FED. R. Civ. P. 4i(a)(1)(A)Gi)-(a)(2).

“Whether to grant or deny a party’s motion for voluntary dismissal . . . ies entirely within the sound
discretion of the court.” Weedon v. Wetzel, No. 14-1963, 2016 WL 6525210, at *1 (M.D. Pa. Nov. 3, 2016)
(citations omitted), “Motions to voluntarily dismiss an action “should be allowed unless a defendant will
suffer some prejudice other than the mere prospect of a second lawsuit.”” Jd. (quoting United States v.
Highteen Various Firearms, 148 F.R.D. 530, 531 (ED. Pa. 1993)).

The Court finds that Chief Kimmel (as welt as Mr. Hessenthaler) will suffer no prejudice if the
Court dismisses the claims against him without prejudice. “Although dismissal without prejudice subjects
[Chief Krimmel] to the possibility that the plaintiff may seck to reassert claims against him at a later date,
if the plaintiff does so, [Chief Krimmel] will be able to assert all the defenses he has done to date, . . . as
well as additional defenses that may become available to him with the passage of time, including the statute
of limitations and res judicata.” Johnson v. City of Phila., No. 07-2966, 2007 WL 4616905, at *} (E.D.
Pa. Nov. 19, 2007). Furthermore, “[t}]he likelthood of a second lawsuit does not constitute prejudice.”
Natralite Filters, Inc. v. Rexel, Inc., No. 09-2680, 2010 WL 1783535, at *1 (E.D. Pa. Apr. 23, 2010) (citing
In re Paoli R.R. Yard PCB Litig. , 916 F.2d 829, 863 (3d Cir. 1990)).

For these reasons, the Court dismisses Mr. McKay’s claims agaist Mr. Hessenthaler and Chief
Knmmel without prejudice.
